UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4750
RICKY LEN LOFTIN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                             (CR-00-787)

                      Submitted: March 29, 2002

                        Decided: May 6, 2002

 Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Debra Y. Chapman, DEBRA CHAPMAN, P.A., Columbia, South
Carolina, for Appellant. Marshall Prince, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. LOFTIN
                              OPINION

PER CURIAM:

   Ricky Len Loftin pled guilty to one count of conspiracy to possess
with intent to distribute and to distribute 100 or more, but less than
1000, marijuana plants, in violation of 21 U.S.C. § 846 (1994). The
district court sentenced him to 120 months in prison. Loftin now
appeals from his conviction and sentence. His attorney has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating
that in her opinion there are no meritorious issues for appeal but
asserting that the district court erred in attributing to Loftin for sen-
tencing purposes 300 marijuana plants. Loftin filed a pro se supple-
mental brief reiterating counsel’s argument and also alleging
ineffective assistance of counsel and violation of the plea agreement.
For the reasons that follow, we affirm.

   Loftin’s claim that the district court erred in determining drug
quantity is meritless because Loftin stipulated in the plea agreement
that, for sentencing purposes, he was responsible for 300 marijuana
plants. United States v. Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993).
His claims of ineffective assistance are not cognizable on direct
appeal because the record does not conclusively show that Loftin was
denied effective assistance of counsel. United States v. King, 119 F.3d
290, 295 (4th Cir. 1997). Furthermore, his claim that the government
violated the plea agreement by failing to move for a downward depar-
ture from the sentencing guidelines on the ground that Loftin refused
to forfeit a motorcycle the government suspected was connected to
illegal drug activity is meritless. The government agreed in the plea
agreement to move for downward departure if Loftin gave informa-
tion the government found provided substantial assistance in investi-
gating or prosecuting another person. However, the government
concluded that, at the time of sentencing, Loftin had not provided
such assistance. Loftin’s refusal to forfeit the motorcycle was viewed
by the government as an indication of Loftin’s decision not to provide
such information but did not form the basis for the government’s
decision not to move for a downward departure. Finally, we have
reviewed the plea hearing and find that the court substantially com-
plied with the requirements of Fed. R. Crim. P. 11 and that any omis-
                       UNITED STATES v. LOFTIN                        3
sion did not amount to plain error. United States v. Martinez, 277 F.3d
517, 524, 527 (4th Cir. 2002).

   We have reviewed the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. Loftin’s request for appointment of addi-
tional counsel is denied. This court requires that counsel inform her
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED